Citation Nr: 0415207	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  01-09 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
degenerative joint disease, left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Wife




ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel


INTRODUCTION

The appellant had active military service from January 1946 
until September 1947.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which found that new and material 
evidence had not been received to reopen the appellant's 
claims of entitlement to service connection for hypertension 
and degenerative joint disease, left knee.

The appellant testified at a videoconference hearing before 
the undersigned in February 2003.

In September 2003, the veteran's representative submitted 
additional evidence without indicating that the veteran 
waiver initial RO consideration of that evidence.  However, 
the evidence is duplicative of evidence submitted in December 
2001 and considered by the RO in the September 2002 
supplemental statement of the case and no further action 
regarding this evidence is required.  


FINDINGS OF FACT

1.  In November 1990, the RO denied, on the merits, the 
appellant's claims for service connection for hypertension 
and degenerative joint disease, left knee.  The appellant was 
notified of the decision and his appellate rights, and he did 
not appeal that decision.

2.  New evidence related to the veteran's claim for service 
connection for hypertension received since the RO's November 
1990 decision does not bear directly and substantially upon 
the specific matter under consideration, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  New evidence related to the veteran's claim for service 
connection for degenerative joint disease of the left knee 
received since the RO's November 1990 decision bears directly 
and substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

4.  The objective medical evidence of record shows the 
appellant is currently diagnosed with degenerative joint 
disease, left knee attributable to his active military 
service.


CONCLUSIONS OF LAW

1.  The November 1990 RO decision that denied service 
connection for hypertension and degenerative joint disease, 
left knee is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 20.201, 20.302 (2003).

2.  New and material evidence has not been received, and the 
claim for service connection for hypertension is not 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156(a)(2001).

3.  New and material evidence has been received, and the 
claim for service connection for degenerative joint disease, 
left knee is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.156(a)(2001).

4.  The criteria for entitlement to service connection for 
degenerative joint disease, left knee, are satisfied.  
38 U.S.C.A. §§ 1110, 1131 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), are 
applicable to the appellant's request to reopen his claims of 
entitlement to service connection for hypertension and 
degenerative joint disease, left knee.  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003.  VCAA notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 
3.159(b)(1) (2003).

With regard to the issue of whether new and material evidence 
has been presented to reopen the claim of entitlement to 
service connection for degenerative joint disease of the left 
knee, the Board finds that the RO has fully satisfied its 
duties of notice and assistance and that sufficient evidence 
is of record to decide that claim.  If there were any 
deficiency of notice or assistance, it is not prejudicial to 
the veteran, given the favorable nature of the Board's 
decision with regard to this issue.  No further assistance in 
developing the facts pertinent to the issue is required.

At this point, the Board shall consider the applicability of 
the VCAA to the appellant's request to reopen his claim for 
service connection for hypertension.  With respect to VA's 
duty to notify, the June 2001 rating decision on appeal, the 
statement of the case (SOC), supplemental statement of the 
case (SSOC), and multiple supplemental correspondence, 
together have adequately informed the appellant of the types 
of evidence needed to substantiate his claims.  In the August 
SOC, the RO specifically included an explanation of the VCAA 
and its application to his request to reopen a claim for 
service connection for hypertension.  In accordance with the 
requirements of the VCAA and current case law, the SOC 
informed the appellant what evidence and information VA would 
be obtaining as well as the evidence that the appellant 
needed to provide.  The SOC explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The SOC also informed 
him of the legal elements of a new and material evidence 
claim.  In addition, the SOC advised the veteran that he 
could obtain evidence and send it to the RO.  

With respect to the timing of the VCAA notification, the 
Board notes that the initial adjudication of the appellant's 
claim took place in June 2001, or prior to the August 2001 
SOC which contained the VCAA notice.  Furthermore, recent 
case law suggests that VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  Although the timing of the VCAA notification in 
this case does not comply with the explicit requirements of 
Pelegrini, the Court did not address whether, and if so, how, 
the Secretary can properly cure a defect in the timing of the 
VCAA notice.  Furthermore, the Court left open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.

For example, the Court in Pelegrini found, on the one hand, 
that the failure to provide the notice until after a claimant 
has already received an initial unfavorable AOJ 
determination, i.e., a denial of the claim, would largely 
nullify the purpose of the notice and, as such, prejudice the 
claimant by forcing him or her to overcome an adverse 
decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Id. at 422.  
On the other hand, the Court acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.")

As such, the Board finds that the Court in Pelegrini has left 
open the possibility of a notice error being found to be non-
prejudicial to a claimant.  The Board notes that a contrary 
finding would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  Furthermore, providing such a notice would mandate 
all prior adjudications be vacated, as well as nullifying the 
notice of disagreement and substantive appeal that were filed 
by the appellant to perfect the appeal to the Board.  Such 
interpretation of section 5103(a) is incompatible with the 
best interests of the appellant, as it would result in a 
substantial delay in readjudicating his claim.  Therefore, 
consistent with the requirements of the VCAA, the appellant 
was afforded the opportunity to submit information and 
evidence in support of his claim.  As such, the Board finds 
that all due process concerns have been satisfied.  
Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2003) 
(harmless error).

The Board also notes that the VCAA notification contained 
within the August 2001 SOC is legally sufficient.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), Nos. 02-7007, -7008, -
7009, -7010 (Fed. Cir. September 22, 2003); Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  The Federal 
Circuit has held that 38 C.F.R. §§ 3.159(b)(1) 
and 19.9(a)(2)(ii) are invalid to the extent they provide a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter because the regulations are contrary to 
38 U.S.C.A. § 5103(b), which provides a claimant one year to 
submit evidence.  However, the statute was recently amended 
to permit VA to adjudicate a claim within one-year of receipt 
of the claim.  Veterans Benefits Act of 2003, Pub. L. No. 
108-183, 117 Stat. 2651 (Dec. 16, 2003).  Therefore, the 
claimant was notified properly of his statutory rights.

VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  With respect to 
VA's duty to assist the appellant in reopening his claim for 
service connection for hypertension, the RO requested the 
appellant's service medical records from the National 
Personnel Records Center (NPRC).  However, the NPRC response 
indicated that this was a fire-related case and that no 
service medical records were available.  The RO subsequently 
informed the appellant of the unavailability of his service 
medical records and requested the appellant to submit NA Form 
13055 in an effort to reconstruct his service medical records 
from alternate sources.  The appellant failed to respond to 
the RO's request for additional information.

In cases such as this one, where service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation for VA to assist the claimant in the 
development of the case and to provide reasons or bases as to 
the rationale for any adverse decision rendered without 
service medical records.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  The heightened duty to assist includes the 
obligation to search for alternative medical records.  Moore 
v. Derwinski, 1 Vet. App. 401 (1991).  Where the claimant's 
service medical records have been destroyed or lost, the 
Board is under a duty to advise the claimant to obtain other 
forms of evidence, such as lay testimony.  Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).

With respect to VA's duty to assist the appellant, VA has no 
outstanding duty to assist the appellant in obtaining any 
additional information or evidence.  At every stage of the 
process, the appellant was informed of the information needed 
to substantiate his claim, and VA has obtained all evidence 
identified by the appellant, subject to the previously noted 
exception.  The appellant has not referenced any outstanding 
records or information, again with the exception of the 
unavailable service medical records, that he wanted VA to 
obtain.  Furthermore, although the appellant was notified of 
the unavailability of his service medical records, he did not 
respond to the RO's request for additional information.  
Therefore, the RO has obtained all relevant evidence from 
every source indicated by the appellant.

Under the VCAA, the duty to assist also includes providing an 
examination to the appellant.  The appellant in this case was 
afforded VA examinations in July 1990 and February 2001.  VA 
does not have a duty to provide the appellant a VA 
reexamination if the claim is not reopened.  The VCAA 
explicitly states that, regardless of any assistance provided 
to the claimant, new and material evidence must still be 
submitted to reopen a claim.  38 U.S.C. § 5103A(f) (West 
2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2003).  As discussed 
in further detail below, no new and material evidence has 
been submitted in conjunction with the appellant's claim for 
service connection for hypertension, and an examination is 
therefore not required.

Summarily, the Board finds that VA has done everything 
reasonably possible to assist the appellant.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  


II.  Finality 

The November 1990 RO decision denying service connection for 
hypertension and degenerative joint disease, left knee is 
final.  38 U.S.C.A. §§ 5108, 7104, 7105 (b) and (c) (West 
2002); 38 C.F.R. §§ 20.201, 20.302 (2003).  The Board's 
conclusion is predicated upon the appellant's notification of 
the rating decision and his appellate rights, and the 
appellant's subsequent failure to provide any correspondence 
evidencing his intent to challenge that decision.

A final decision cannot be reopened and reconsidered by VA 
unless new and material evidence is presented in connection 
with a request that the previously denied claim be reopened.  
See 38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 
135 (1993).  When it is determined that new and material 
evidence has been submitted, VA must reopen a previously 
denied claim.  See 38 U.S.C.A. § 5108; Spencer v. Brown, 4 
Vet. App. 283, 286-87 (1993).  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  Regardless of the 
actions of the RO, the Board has a legal duty to address the 
"new and material evidence" requirement.  If the Board 
finds that no new and material evidence has been submitted, 
it is bound by a statutory mandate not to consider the merits 
of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), 
aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  The regulatory changes 
of the new and material evidence requirement of 38 C.F.R. § 
3.156(a) in the VA regulations implementing the Veterans 
Claims Assistance Act of 2000 apply only to a claim to reopen 
that was received on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001).  As the appellant filed his claim 
to reopen on June 19, 2000, the regulatory changes to the 
definition of new and material evidence effective August 29, 
2001 found at 38 C.F.R. § 3.156(a) (2003) do not apply.  
Rather, the definition of new and material evidence in effect 
prior to August 29, 2001 will be applied.

For claims to reopen filed prior to August 29, 2001, new and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.


III.  Reopening of Claim for Service Connection for 
Hypertension

The evidence submitted by the appellant since the November 
1990 rating decision includes VA examination records from 
February 2001, numerous private medical records dated from 
November 1978 until October 2001, and statements and 
testimony of the veteran.  The Board has thoroughly reviewed 
all of the aforementioned evidence and finds that the 
evidence is new in that it was not previously of record.

The Board finds that the new medical evidence, which includes 
private medical evidence and a VA examination report, does 
not provide evidence showing that hypertension was incurred 
in or aggravated by service.  Therefore, the Board finds that 
the new VA and private medical evidence submitted subsequent 
to the November 1990 RO decision, while new, is not material 
because it does not bear directly and substantially on the 
specific matter of the claims, as it does not provide any 
competent evidence showing a medical nexus between the 
current hypertension and the veteran's service.  The 
appellant's private medical records dated from November 1978 
until October 2001 contain multiple diagnoses of 
hypertension, but none of the records mention the etiology of 
his disability.  In addition, the February 2001 VA 
examination records contain a current diagnosis of 
hypertension, but similarly do not indicate the etiology of 
the appellant's hypertension.  There is no competent medical 
evidence showing that hypertension had its onset during 
service or is in any way related to the veteran's active 
service.  There is no evidence of a diagnosis of hypertension 
either prior to service or within one year after discharge 
from active service.  Accordingly, the Board finds that 
because a current diagnosis of hypertension was previously 
contained within the claims file the new evidence is 
cumulative and redundant.  A showing of a nexus between the 
current hypertension to the veteran's active service would be 
required in order for the evidence to bear directly and 
substantially upon the claim such that the evidence would be 
so significant that it must be considered to fairly decide 
the merits of the claim.

The new evidence also consists of the veteran's testimony and 
statements submitted since the November 1990 rating decision.  
At his February 2003 hearing, the veteran testified that that 
his treatment for high blood pressure began "two years ago" 
and that no doctor has related his high blood pressure to his 
active military service.  To the extent that the veteran 
contends that his hypertension was incurred during service, 
the additional testimony and statements are not new.  He has 
not submitted any new contentions regarding these claims; he 
has merely, at best, repeated his prior assertions.  This 
evidence is cumulative of evidence associated with the claims 
file at the time of the November 1990 rating decision and is 
not new for purposes of reopening a claim.  His contention 
that hypertension had its onset during service is neither 
material nor competent evidence.  There is no evidence that 
he possesses the requisite medical knowledge to render a 
probative opinion on a matter requiring medical expertise.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Accordingly, the Board finds that the evidence received 
subsequent to November 1990 rating action is not new and 
material and does not serve to reopen the claim of service 
connection for hypertension.  38 U.S.C.A. §§ 5108 and 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2003).


IV.  Reopening of Claim for Service Connection for 
Degenerative Joint Disease, Left Knee

The evidence submitted by the appellant since the November 
1990 rating decision includes VA examination records from 
February 2001, numerous private medical records dated from 
November 1978 until October 2001, and statements and 
testimony of the veteran.  The Board has thoroughly reviewed 
all of the aforementioned evidence and finds that the 
evidence is new in that it was not previously of record.

At this point, the Board is obligated to consider whether any 
of the aforementioned evidence also satisfies the materiality 
requirement.  The Board notes that, although it has 
considered all of the alleged new and material evidence, it 
shall focus upon the private medical records of R.G.I., D.O. 
dated in January 1997 and the VA examination records dated in 
February 2001 as they are dispositive of the materiality 
element of the appellant's new and material evidence claim.

The January 1997 private medical records from R.G.I., D.O. 
and the VA examination records dated in February 2001 both 
contain a current diagnosis of degenerative joint disease, 
left knee as confirmed by x-ray.  Furthermore, both the 
private medical records and the VA examination records 
attribute the appellant's current left knee disability to his 
active military service.  For example, the January 1997 
private physician indicated that it was "quite conceivable" 
and "certainly medically feasible" the appellant's severe 
degenerative changes of the left knee began as a result of an 
injury sustained while serving in the military.  Similarly, 
the February 2001 VA examiner concluded that the appellant's 
degenerative joint disease, left knee was "more likely than 
not" attributable to in-service trauma.  The Board notes 
that the appellant's claims file did not previously contain a 
nexus opinion.  As such, this evidence is neither cumulative 
nor redundant and it bears directly and substantially on the 
appellant's claim of entitlement to service connection for 
degenerative joint disease, left knee.  Therefore, this 
evidence must be considered in order to fairly decide the 
merits of the appellant's claim.


IV.  Service Connection for Degenerative Joint Disease, Left 
Knee

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2003).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  When a disease is first 
diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

In order to prevail on the issue of service connection there 
must be: (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  All three Hickson elements 
must be satisfied.

As previously discussed, the appellant's private medical 
records as well as his February 2001 VA examination records 
show that he is currently diagnosed with degenerative joint 
disease, left knee.  Therefore, the Board finds that the 
appellant has a current left knee disability.

The next consideration is Hickson element (2), in-service 
incurrence.  The Board initially notes that the appellant's 
service medical records are unavailable as a result of a 1973 
fire at the NPRC.  In such a case, the Board has a heightened 
duty to carefully consider the application of the benefit of 
the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
The Board notes that appellant has consistently argued that 
he suffered an in-service left knee injury.  Accordingly, the 
Board finds that pursuant to its heightened duty any 
reasonable doubt with respect to the circumstances of the 
appellant's in-service injury is resolved in favor of the 
appellant.

The final consideration in a service connection claim is the 
existence of a medical nexus.  The evidence of record with 
respect to the existence of a medical nexus consists of VA 
examination records, private medical records, and the 
appellant's own statements.  The Board has thoroughly 
reviewed all of the evidence of record, but shall focus upon 
the VA examination records as they are dispositive of the 
appellant's claim for service connection for degenerative 
joint disease, left knee.  For example, the February 2001 VA 
examiner specifically concluded that the appellant's current 
degenerative joint disease, left knee was "more likely than 
not" attributable to in-service trauma.  Therefore, the 
Board resolves any reasonable doubt in favor of the appellant 
and finds that his current left knee disability was incurred 
as a result of his active military service.


ORDER

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for hypertension, 
and, to that extent, the appeal is denied.

New and material evidence has been received to reopen the 
claim of entitlement to service connection for degenerative 
joint disease, left knee, and service connection is granted.


	                        
____________________________________________
	K. J. Alibrando
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



